Judgment of the Supreme Court, Bronx County, rendered October 28, 1976, convicting defendant after a jury trial of the crime of rape in the first degree and sentencing him to an indeterminate term of from 5 to 15 years, unanimously reversed, on the law, and the indictment dismissed. Defendant was charged with the commission of rape in the first degree, and other crimes of which he was either acquitted or the charges were dismissed. The crime of rape in the first degree of which he was convicted was alleged to have occurred on the night of April 30, 1972. The Penal Law at that time (Penal Law, former § 130.15) mandated that each and every element of that crime be corroborated. No evidence was elicited at the trial to support the testimony of sexual intercourse or that force of any kind was used on the complainant (see People v Radunovic, 21 NY2d 186). In fact, defendant was acquitted of a charge of possession of a weapon as a felony which weapon was alleged to have been used in the commission of the rape. Concur—Kupferman, J. P., Birns, Silverman, Fein and Markewich, JJ.